Citation Nr: 1039572	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of perforated 
tympanic membrane, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant had active service from February 1976 to February 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).

The appellant requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge to be held at the RO on June 
14, 2010.  Two days later the appellant called the RO to 
reschedule his hearing as he misplaced his letter and was 
uncertain about his appointment date.  See report of contact, 
dated June 2010.

As good cause has been shown, the undersigned Acting Veterans Law 
Judge will grant the appellant's request under 38 C.F.R. § 
20.704(c) for a change in hearing date.

A hearing before a Veterans Law Judge travelling to the RO must 
be scheduled at the RO level, and, accordingly, a remand is 
required.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 
38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 
19.9, 19.25, 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, for a 
new Travel Board hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  The appellant and his 
representative must be provided notice of the 
place and time of the newly scheduled 
hearing, and a copy of such notice should be 
placed in the claims file.  38 C.F.R. § 19.76 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


